Case 2:20-cv-02493-JTF-atc Document 13 Filed 06/17/21 Page 1 of 2                        PageID 378



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


MICHAEL MAHONE                                     )
                                                   )
       Plaintiff,                                  )
v.                                                 )
                                                   )           No. 2:20-cv-2493-JTF-atc
F/N/U MANNING, et al.,                             )
                                                   )
       Defendants.                                 )


                        ORDER DISIMISSING CASE,
        CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
            AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On May 20, 2021, the Court entered an order: (1) dismissing the 225-page pro se complaint

filed by Plaintiff Michael Mahone under 42 U.S.C. § 1983 (ECF No. 12); and (2) granting Plaintiff

leave to amend his claims within twenty-one days. The Court warned Plaintiff that his failure to

comply with that Order in a timely manner would result in a dismissal of this action and entry of

judgment. (Id. at PageID 376.)

       Plaintiff’s deadline to comply has expired and he has not applied for an extension to do so.

       For this reason, the Court DISMISSES this case with prejudice in its entirety for the

reasons discussed in the Court’s May 20, 2021 Order. Judgment will be entered in accordance

with that prior Order.

       Pursuant to Federal Rule of Appellate Procedure 24(a) and 28 U.S.C. § 1915(a)(3), it is

CERTIFIED that any appeal in this matter by Plaintiff would not be taken in good faith. If

Plaintiff nevertheless chooses to file a notice of appeal, he must either pay the entire $505 appellate

filing fee or submit a new in forma pauperis affidavit and a current, certified copy of his inmate
Case 2:20-cv-02493-JTF-atc Document 13 Filed 06/17/21 Page 2 of 2                   PageID 379




trust account statement for the last six months, in compliance with 28 U.S.C. §§ 1915(a)-(b).

       SO ORDERED, this 17th day of June, 2021.


                                              s/ John T. Fowlkes
                                             JOHN T. FOWLKES
                                             UNITED STATES DISTRICT JUDGE




                                                2
